EXHIBIT 10.1

Omega Advisors, Inc.
88 Pine Street

Wall Street Plaza

31st Floor

New York, NY 10005

October 28, 2013

Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA  19104

 

Dear Sir or Madam:

Omega Charitable Partnership, L.P. (the “Seller”) proposes to sell to
Institutional Financial Markets, Inc., a Maryland corporation (the “Company”),
that certain 10.50% Contingent Convertible Senior Note Due 2027, dated July 22,
2011 (CUSIP 45779LAA5), in the original principal amount of Five Million Dollars
($5,000,000), which was issued by the Company to the Seller in book-entry form
only (the “Note”).  Subject to the terms and conditions set forth herein, the
sale of the Note shall take place on such date and for the consideration
described in section 3 of this letter agreement (this “Agreement”).

 

1. Representations and Warranties of the Company.    The Company represents and
warrants to and agrees with the Seller that:

(a) This Agreement has been duly authorized, executed and delivered by the
Company, and this Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that (i) the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

(b) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any (i)
provision of applicable law,  (ii) the organizational documents of the Company,
 (iii) any agreement or other instrument binding upon the Company, (iv) any
judgment, order or decree of any governmental body,  agency or court having
jurisdiction over the Company or any of its subsidiaries and no consent,
 approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement other than those consents,  approvals,  authorizations,
orders or qualifications which have been obtained.

2.  Representations and Warranties of the Seller.  The Seller represents and
warrants to and agrees with the Company that, as of the date hereof and as of
the Delivery Date (as defined below):

(a)This Agreement has been duly authorized, executed and delivered by the
Seller, and this Agreement constitutes a valid and binding obligation of the
Seller, enforceable against



 

--------------------------------------------------------------------------------

 

 

the Seller in accordance with its terms, except that (i) the enforceability
hereof may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.

(b)The execution and delivery by the Seller of, and the performance by the
Seller of its obligations under, this Agreement will not contravene any (i)
provision of applicable law,  (ii) the organizational documents of the Seller,
 (iii) any agreement or other instrument binding upon the Seller, (iv) any
judgment, order or decree of any governmental body,  agency or court having
jurisdiction over the Seller or any of its subsidiaries and no consent,
 approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Seller of its obligations
under this Agreement.

(c)The Seller has,  and on the Delivery Date will have,  good, marketable and
unencumbered title to the Note, free and clear of all security interests,
claims, liens,  equities or other encumbrances, and the legal right and power,
and all authorization and approval required by law (i) to enter into this
Agreement, and (ii) to sell and transfer the Note to the Company.  The sale and
transfer of the Note in accordance with this Agreement will convey to the
Company good, marketable and unencumbered title to the Note,  free and clear of
all security interests, claims, liens, equities or other encumbrances.

(d)Other than as disclosed to the Company in writing, the Seller has not engaged
any broker, finder or other person acting in such capacity that is entitled to
any commission or fee in connection with the transactions contemplated by this
Agreement.

3.  Agreement to Sell and Purchase.  The Seller hereby agrees to sell to the
Company, upon the basis of the representations and warranties herein contained,
but subject to the conditions hereinafter stated, and the Company hereby agrees
to purchase from the Seller, the Note for a purchase price equal to Five Million
Two Hundred Thirty-Seven Thousand Seven Hundred Eight Dollars ($5,237,708) (the
“Purchase Price”).  The parties agree that the Purchase Price includes all
accrued cash and interest through the date hereof and that, following the date
hereof, no additional interest whatsoever under the Note shall be paid or
payable by the Company to the Seller.  The parties hereto agree that, following
the Company’s delivery to the Seller of the Purchase Price and Seller’s
execution and delivery of the Assignment (as defined below) to the Company, the
Seller shall have no further rights whatsoever under the Note.

4.  Payment and Delivery.  Payment of the Purchase Price by the Company to the
Seller shall take place no more than three (3) business days after the date of
this Agreement (the “Delivery Date”).    On the Delivery Date, the Company will
pay to the Seller the Purchase Price in cash to the Seller’s account as
specified in writing to the Company and the Seller shall execute and deliver to
the Company the Assignment of Promissory Note attached hereto as Exhibit A (the
“Assignment”), in accordance with such instructions as the Company may specify
in writing.  On the Delivery Date and thereafter the Seller shall execute such
documents and take such further action as may be reasonably necessary in order
to transfer to the Company all right,  title and interest to the Note,
including, without limitation, instructing the custodian which holds the Note on
behalf of the Seller to electronically transfer (or “DWAC”) the Note to the
Company.



2

 

--------------------------------------------------------------------------------

 

 

5. Conditions and Obligations of the Seller.  The obligation of the Seller to
sell the Note is subject to the following conditions:

(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct as of the date hereof and as of the Delivery
Date; and

(b)  The Company shall have performed,  satisfied and complied with the
covenants, agreements and conditions required by this Agreement at or prior to
the Delivery Date.

6.  Conditions and Obligations of the Company.  The obligation of the Company to
purchase the Note is subject to the following conditions:

(a)  The representations and warranties of the Seller contained in this
Agreement shall be true and correct as of the date hereof and as of the Delivery
Date;

(b)  The Seller shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement at or prior to the Delivery
Date;  and

(c) The Seller shall have executed and delivered all documents (including,
without limitation, the Assignment), and taken all actions, necessary to
transfer the Note to the Company free and clear of all security interests,
claims, liens,  equities or other encumbrances.

7.  Termination.  The Seller may terminate this Agreement with written notice
given to the Company if (i) trading generally shall have been suspended or
materially limited on or by the New York Stock Exchange or NASDAQ Stock Market,
 (ii) trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market, or (iii) a material disruption in
securities settlement,  payment or clearance services in the United States shall
have occurred.  The Company may terminate this Agreement with one (1) business
day’s written notice given to the Seller.

8.  Notices.  All notices, requests, demands,  claims and other communications
hereunder shall be in writing and shall be (a) transmitted by hand delivery, (b)
mailed by first class, registered or certified mail, postage prepaid,  (c)
transmitted by overnight courier, or (d) transmitted by facsimile,  and in each
case to the relevant party at the address set forth below:

If to the Company:

If to the Seller:

Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA  19104

Attn: Chief Financial Officer

Facsimile: 215-701-8280

 

Omega Advisors, Inc.
88 Pine Street

Wall Street Plaza

31st Floor

New York, NY 10005

Attn: Leon G. Cooperman

Facsimile:____________________

9.  Counterparts.  This Agreement may be signed in two (2) or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



3

 

--------------------------------------------------------------------------------

 

 

10.  Entire Agreement.  This Agreement constitutes the entire agreement among
the parties pertaining to the transactions contemplated herein and supersedes
any prior agreements, understandings, negotiations and discussions between the
parties, whether oral or written,  on such matters,  and this Agreement shall
not be amended, changed, supplemented, waived or otherwise modified except in a
writing executed by each of the parties hereto.

11.  Governing Law.     This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to any
applicable principles of conflicts of law. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT
OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURT (AND WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION TO VENUE THEREIN).

[Signature page follows]

4

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

OMEGA CHARITABLE PARTNERSHIP, L.P.

By: Omega Associates, LLC, its General partner

By: /s/ LEON G. COOPERMAN

Name:Leon G. Cooperman

Title:Managing Member

Accepted and agreed as of the date hereof:

INSTITUTIONAL FINANCIAL MARKETS, INC.

By: /s/ JOSEPH W. POOLER, JR.

Name:Joseph W. Pooler, Jr.

Title:Executive Vice President and Chief

Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Assignment OF Promissory Note

1.For Value Received, the undersigned (the “Seller”) hereby sells, assigns and
transfers unto Institutional Financial Markets, Inc., a Maryland corporation
(the “Company”), all right, title and interest of the undersigned in and to that
certain 10.50% Contingent Convertible Senior Note Due 2027, dated July 22, 2011
(CUSIP 45779LAA5), in the original principal amount of Five Million Dollars
($5,000,000), which was issued by the Company to the Seller in book-entry form
only (the “Note”).

2.Representations and Warranties of the Seller.  The Seller represents and
warrants to and agrees with the Company that:

(a)This Assignment of Promissory Note (this “Assignment”) has been duly
authorized, executed and delivered by the Seller, and this Assignment
constitutes a valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except that (i) the enforceability
hereof may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.

(b) The execution and delivery by the Seller of, and the performance by the
Seller of its obligations under, this Assignment will not contravene any (i)
provision of applicable law,  (ii) the organizational documents of the Seller,
 (iii) any agreement or other instrument binding upon the Seller, (iv) any
judgment, order or decree of any governmental body,  agency or court having
jurisdiction over the Seller or any of its subsidiaries and no consent,
 approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Seller of its obligations
under this Assignment other than those consents,  approvals,  authorizations,
orders or qualifications which have been obtained.

(c) The Seller has good, marketable and unencumbered title to the Note, free and
clear of all security interests, claims, liens,  equities or other encumbrances,
and the legal right and power, and all authorization and approval required by
law (i) to enter into this Assignment, and (ii) to sell and transfer the Note to
the Company.  The sale and transfer of the Note in accordance with this
Assignment will convey to the Company good, marketable and unencumbered title to
the Note,  free and clear of all security interests, claims, liens, equities or
other encumbrances.

3.Purchase Price.  In consideration of the sale of the Note, the Company has
paid to the Seller, in cash, Five Million Two Hundred Thirty-Seven Thousand
Seven Hundred Eight Dollars ($5,237,708) (the “Purchase Price”).  The Seller
agrees and acknowledges that the Purchase Price includes all accrued cash and
interest through the date hereof and that, following the date hereof, no
additional interest whatsoever under the Note shall be paid or payable by the
Company to the Seller.  The Purchase Price is payable to the Seller by wire
transfer of immediately available funds to the following account:

[Insert Seller’s wire instructions]





6

 

--------------------------------------------------------------------------------

 

 

4.Governing Law.  This Assignment shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to any
applicable principles of conflicts of law.

Dated:  October 28, 2013




OMEGA CHARITABLE PARTNERSHIP, L.P.

By: Omega Associates, LLC, its General partner

By:

Name:Leon G. Cooperman

Title:Managing Member

 

 



7

 

--------------------------------------------------------------------------------